Citation Nr: 1612131	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis (left knee disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to December 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 (denied service connection for a right knee disability), May 2010 (denied service connection for sleep apnea), and May 2013 (granted service connection for a left knee disability rated 10 percent, effective January 22, 2009) rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia and Columbia, South Carolina.  In February 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

As is noted above, a June 2009 rating decision denied service connection for a right knee disability.  In April 2010, the Veteran indicated he was filing to reopen such claim; however, as he expressed disagreement with the June 2009 denial within one following the denial, construing the record in the light favorable to the Veteran, the Board has interpreted the correspondence as a timely notice of disagreement (NOD) with the June 2009 rating decision, and not a new claim.  This finding does not prejudice the Veteran because it allows for de novo consideration of the underlying claim (as reopening the claim would do).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (in a November 2013 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The issue seeking an increased rating for a left knee disability is being REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  A right knee disability was not manifested in service, right knee arthritis was not manifested in the first year following the Veteran's discharge from active duty, and the Veteran's right knee disability is not otherwise shown to be related to his service. 

2.  The Veteran's diagnosed OSA) was not manifested in, and is not shown to be related to, his service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  Service connection for OSA is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   By correspondence dated in April 2009 and April 2010, VA notified the Veteran of the information needed to substantiate and complete these claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), postservice treatment records, and Social Security Administration (SSA) disability records are associated with the record.  The RO did not arrange for a VA examination with respect to these matters.  Absent any evidence that the Veteran's sleep apnea and right knee disability may be related to service, even the low threshold standard for when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who conducts a hearing to: fully explain the issues and to suggest the submission of evidence that would assist in substantiating the claims that may have been overlooked.  At the February 2016 hearing, the undersigned identified the issues being addressed, elicited testimony focusing on what is necessary to substantiate a claim of service connection, and identified evidence that the Veteran could submit in support of his claims.  The duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs, to include the report of his September 1985 service separation examination, are silent for complaints, treatment, or diagnosis pertaining to the right knee or to sleep apnea.  In a September 1985 service separation report of medical history, the Veteran denied trick/locked knee.

A December 2008 X-ray notes mild bilateral knee degenerative joint disease.  A March 2009 record notes that the Veteran reported constant knee pain of one year's duration.  In April 2009, the assessment, based on a March 2009 sleep study, was severe OSA associated with severe oxygen desaturation.  A May 2009 record notes bilateral knee osteoarthritis.  A May 2010 record notes a history of right knee pain since the 1980s.  An April 2011 record notes chronic knee pain and that the symptoms had progressed since 2009 coincident to significant weight gain.  Additional April 2011 treatment records note assessments of sleep apnea and bilateral knee degenerative joint disease.  An October 2012 X-ray report notes mild osteoarthritis in the knees.  A July 2013 X-ray notes degenerative changes and osteoarthritis in the knees.

A SSA disability determination notes that the Veteran was found to be disabled due to COPD and obesity.

At the February 2016 hearing, the Veteran testified that his right knee disability was due to wear and tear and stated that he has rheumatoid arthritis in the knee.  Regarding sleep apnea, he testified that he never snored prior to service and started snoring after his discharge from service.

It is not in dispute that the Veteran has diagnoses of right knee degenerative joint disease/osteoarthritis and OSA, as such diagnoses are noted in his postservice treatment records.  However, right knee arthritis and OSA were not noted in service (and arthritis was not manifested in the first postservice year).  The earliest postservice evidence of a right knee disability is in 2008 (some 23 years after service), and of sleep apnea in 2009 (24 years postservice.  Hence, service connection for these disabilities on the basis that they became manifest in service and have persisted, or on a presumptive basis (for right knee arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether or not the Veteran's right knee disability and OSA may somehow otherwise be related to his service.  There is no medical opinion or treatise evidence in the record that suggests that either of these disabilities may be related to the Veteran's service as alleged.  Although laypersons may be competent to provide opinions regarding the etiology of a disability in certain circumstances, whether or not such disorders as right knee arthritis and OSA, first documented in the record more than 20 years after service, may be related to service is a medical question outside the scope of common knowledge.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that he incurred right knee arthritis and/or OSA in service.  Consequently, his opinion in these matters is not competent evidence.  Specifically regarding the Veteran's apparent allegation that snoring was an early manifestation of his sleep apnea, the Board notes that he testified that he began snoring after his discharge from service (see p.5 of hearing transcript); thus even his own testimony does not place onset of such manifestation in service or present a basis for relating it to service (other than by coincidental temporal proximity).  

As there is no competent evidence that shows or even suggests that the Veteran's right knee disability and sleep apnea may be related to his service, the preponderance of the evidence is against these claims.   Therefore, the appeals in these matters must be denied.


ORDER

Service connection for a right knee disability and for OSA is denied.


REMAND

A May 2013 rating decision granted the Veteran service connection for a left knee disability, rated 10 percent, effective January 22, 2009.  Correspondence from the Veteran received later in May 2013 expressed disagreement with the rating assigned (constituting a timely NOD).  As a statement of the case (SOC) has not yet been issued in the matter, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now fully before the Board, and will be so only if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

The AOJ should issue an appropriate SOC addressing the matter of the rating for the Veteran's left knee disability.  He should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


